An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREM 5 CW m
D F
H swam

in; was. 

Respondent.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JEREMY STROHMEYER, No. 678210
Appellant, ' ‘ :
RENEE BAKER, a »

  239$

 

ORDER DISM'ISSIN G APPEAL

This is a. pro ee appeal from a district court order dismieeing a
motion for injunction. Sixth Judicial District Court, Pershing County; Jim

C. Shirley, Judge.

Because no statute or court rule permits an appeal from an

order dismissing a motion for injunction filed in a criminal case, We lack.
Castillo! v. State, 106 Nev. 349, 352, 792 P.2d 1133y 1135
(1990). Accordingly, we

ORDER. this appeal DISMISSED.

jurisdiction.

,e].

dam ,J.
Pickering

  

cc: Hon. Jim C. Shirley, District Judge
Jeremy Strohmeyer
Attorney General/Carson City
Pershing County District Attorney
Pershing County Clerk

9%le